ON REHEARING
PER CURIAM. *
On rehearing, the Commission on Ethics for Public Employees principally questions the statement (characterized as dicta) in our opinion on original hearing that “the person who will be ultimately affected by a ruling of the Commission, if and when a complaint is filed, can file an action for declaratory judgment in the district court to determine the legal correctness of the Commission’s opinion on conduct or status.” That statement was dicta, was not a holding in the case, and is hereby withdrawn.
The actual holding of the opinion on original hearing was simply that an advisory opinion alone does not provide a justiciable controversy, and therefore is not reviewable as a “preliminary, procedural or intermediate action or ruling.” See La.Rev.Stat. 42:1142 A. Issues as to other possible “remedies” for persons affected by advisory opinions were not before us, and problems with specific remedies are properly addressed when such issues are squarely presented.
Accordingly, the decision on original hearing that advisory opinions of the Commission on Ethics for Public Employees are not subject to review by the court of appeal under either its appellate or supervisory jurisdiction is reinstated.

 Kimball, J., not on panel. Rule IV, Part 2, § 3.